Citation Nr: 0707875	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  97-17 024A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome prior to January 8, 2004.   

2.  Entitlement to a rating in excess of 60 percent for 
intervertebral disc syndrome beginning January 8, 2004.   

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran and his wife 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955, July 1955 to August 1955 and from December 1957 
to July 1979.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  In May 
2000, a hearing was held at the RO before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  The case was previously remanded by 
the Board, most recently in July 2004, and the case is now 
ready for appellate review.  

With regard to an additional issue previously before the 
Board; namely, entitlement to service connection for a 
circulatory disability claimed as result of cold exposure, 
subsequent to the July 2004 Board remand, the RO found in an 
October 2006 rating decision that while peripheral vascular 
disease was not the result of cold exposure, it was a 
manifestation of the veteran's service connected diabetes.  
As such, the RO included peripheral vascular disease as part 
of the service connected disability attributed to Diabetes 
Mellitus, rated 100 percent disabling.  Given the resolution 
of this matter by the RO as described, and the lack of any 
specific argument from the veteran that he wishes further 
appellate review with respect to the issue of entitlement to 
service connection for a circulatory disability, the Board 
finds that the only issues remaining on appeal are as listed 
on the title page.  


FINDINGS OF FACT

1.  Prior to January 8, 2004, the record did not reveal 
reliable objective evidence of persistent symptoms compatible 
with sciatic neuropathy with characteristic pain or other 
manifestations indicative of pronounced disability due to 
intervertebral disc syndrome.  

2.  Prior to January 8, 2004, the record did not demonstrate 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during a 12 
month period. 

3.  There are no vertebral fractures and there is no spinal 
ankylosis.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
intervertebral disc syndrome prior to January 8, 2004, are 
not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107, 
5110(a) (West 2002); 38 C.F.R. 4.71a, Diagnostic Code (DCs) 
5293 (2001); DC 5243 (2006). 

2.  The criteria for a rating in excess of 60 percent for 
intervertebral disc syndrome beginning January 8, 2004, are 
not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. § 4.71a, DCs 5285, 5286, 5243 (2001); DCs 
5240, 5243 (2006).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the matter on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, multiple notifications, to include a July 
2004 letter, satisfied the duty to notify provisions.  As for 
the duty to assist, the veteran's service medical records 
have been obtained, along with VA medical records.  The 
veteran has been afforded VA Compensation and Pension 
examinations, to include the examination requested by the 
Board in the July 2004 Board remand.  There is no indication 
in the record that additional evidence relevant to the 
matters decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
23, 2002, and September 26, 2003.  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); 
see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for an increased rating 
for intervertebral disc syndrome under both the old criteria 
and the current regulations.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions in the adjudication below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under the previous rating criteria for intervertebral disc 
syndrome, a 60 percent evaluation was available under that 
diagnostic code for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a; DC 5293 (2001).  
This was the highest assingnable rating under the old 
criteria.  A rating in excess of 60 percent for a disability 
of the spine under the old criteria required residuals of a 
vertebral fracture (DC 5285) or ankylosis as described by DC 
5286.   

Under the revised rating criteria for spinal diseases and 
injuries effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. § 4.71a, DC 5243 (effective on and after 
September 23, 2002).  The highest assignable rating under DC 
5243 (2006) is 60 percent.  

Note (1):  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

A rating in excess of 60 percent under the General Rating 
Formula for Diseases and Injuries of the Spine requires 
unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, DC 5240 (2006).  The notes to the revised 
rating criteria for spine disabilities state that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, Note (1) following General Rating Formula for 
Diseases and Injuries of the Spine.  

With the above criteria in mind, the pertinent facts will be 
briefly summarized.  Service connection for residual disc 
disease following a right laminectomy was granted by a 
November 1979 rating decision.  A 20 percent rating was 
assigned under DC 5293.  Following a September 1981 VA 
examination which showed the veteran describing "practically 
no pain" in his back, a November 1981 rating decision 
reduced the rating under DC 5293 to 10 percent.  The rating 
was increased to 20 percent effective from October 13, 1995 
by an August 1997 rating decision.  This action followed a 
June 1997 VA examination in which the veteran described back 
pain to a level of "7" on a scale from 1 to 10.   

The 20 percent rating was continued until a rating decision 
promulgated in October 2006, after the most recent Board 
remand of July 2004.  This decision increased the rating 
under DC 5293 to 60 percent from January 8, 2004, which was 
the date of a VA Compensation and Pension Examination 
afforded the veteran.  This examination revealed decreased 
sensation in the lower extremities, and the examiner noted 
that the veteran "does have evidence of [a] spinal cause for 
his claudication."  The examiner also noted that the 
veteran's leg numbness "could be" the result of "radicular 
pain from his back."  Based on these findings, the RO 
determined that the disability associated with the veteran's 
back included "persistent symptoms compatible with sciatic 
neuropathy with characteristic pain."  As such, the RO 
determined that the criteria for a 60 percent rating for 
intervertebral disc syndrome were met under the criteria for 
rating intervertebral disc syndrome previously in effect 
under DC 5293 (2001).  

Turning first to the issue of whether a rating in excess of 
20 percent was warranted prior to January 8, 2004, a review 
of the record reveals no reliable clinical evidence dated 
prior to the VA examination of that date, which most 
critically included a medical opinion linking loss of lower 
extremity sensation to spinal disability, that objectively 
documents a disability consistent with "persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
or other manifestations" or otherwise a level of disability 
descriptive of "pronounced disability" due to 
intervertebral disc syndrome.  Prior to January 8, 2004, the 
record also did not demonstrate incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during a 12 month period.  As such, a rating 
in excess of 20 percent for intervertebral disc syndrome 
prior to January 8, 2004, cannot be assigned under either the 
old or revised criteria for rating intervertebral disc 
syndrome.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 4.71a, DC 5293 
(2001); DC 5243 (2006).  

As for a rating in excess of 60 percent from January 8, 2004, 
the highest assignable rating for intervertebral disc 
syndrome under the old or revised criteria is 60 percent.  
38 C.F.R. § 4.71a, DC 5293 (2001); DC 5243 (2006).  Reviewing 
other potentially applicable diagnostic codes, increased 
compensation under the old criteria would require a vertebral 
fracture under DC 5285 or ankylosis as described by DC 5286, 
neither of which is demonstrated.  As a rating in excess of 
60 percent under the revised criteria also requires 
ankylosis, an increased rating also cannot be assigned as 
there is no evidence of ankylosis.  To award additional 
compensation on the basis of "separate" orthopedic, 
neurologic or other manifestations would also not be 
appropriate, as it would be tantamount to "pyramiding" 
under 38 C.F.R. § 4.14.  Brady v. Brown, 4 Vet. App. 203, 206 
(1993)("[T]he rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning 
capacity.")  

Also weighed by the Board were the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective 
evidence however simply does not reveal findings which would 
warrant an increase in compensation under these provisions in 
excess of the 60 percent rating currently assigned.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is  not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected intervertebral disc residuals, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent hospitalizations due to 
this disorder, and his service-connected residuals 
attributable to intervertebral disc syndrome have not shown 
functional limitation beyond that contemplated by the 60 
percent rating currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  

Finally, in reaching the conclusions above, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the assignment of 
increased compensation for the service-connected 
intervertebral disc syndrome, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome prior to January 8, 2004, is 
denied.  

Entitlement to a rating in excess of 60 percent for 
intervertebral disc syndrome beginning January 8, 2004, is 
denied.    




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


